On Rehearing.
PER CURIAM.
As the actions below were not founded upon the alleged receipts but upon conversion, fraud, and deceit, there was no error in overruling the motions of appellants for judgment in their favor notwithstanding the verdict. The statute relied on (Shannon’s Code Tenn. § 5556) had no application.
Appellants suggest that, while the opinion covers the theory of fraud present in the mind of the cashier when he secured the deposits, it fails to state the rule to be applied in case the evidence on a second trial shows good faith then, but a fraudulent purpose *708conceived later, and they put such a possible ease, where “the notes were actually sold by the bank to appellants and held for safekeeping and collection, but the same or their proceeds were afterwards misappropriated by the cashier.” Upon proof of such facts there could be no doubt of the bank’s liability. But appellants will no doubt be met with the claim that, if the notes were sold, they were not sold by the bank, and, if they were held for collection, it was not the bank which held them, and the question would be whether Haun was acting for himself or for the bank. None of the other matters suggested in the petition for rehearing seem to require notice.
Our former conclusion is adhered to.